     Case 4:21-cv-00577-P Document 1 Filed 04/21/21                   Page 1 of 4 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

CARLA DAVIS                                       ss
                                                  §
       Plaintiff                                  §
                                                  §
v.                                                §            CIVIL ACTION
                                                  §
RACETRAC PETROLEUM, INC.                          §            NO. ______________
                                                  §
       Defendant.                                 §

                          DEFENDANT'S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       RaceTrac Petroleum, Inc. ("RaceTrac"). the Defendant herein. respectfully submits the

following notice of removal.

                                                  I.

       RaceTrac is the Defendant in litigation now pending in the 48th Judicial District Court of

Tarrant County, Texas, Cause No. 048-324213-21, styled "Carla Davis v. RaceTrac Petroleum,

Inc." The suit filed against RaceTrac is a civil action seeking damages for alleged personal

injuries arising from an alleged trip-and-fall incident on premises owned and operated by

Defendant in Azle, Tarrant County, Texas.

                                                 II.

       Both at the time of the filing of Plaintiff's Original Petition and at the time of the filing of

this Notice of Removal, Plaintiff was, is, and continuously has been an individual citizen of the

State of Texas with her place of residence in the State of Texas.         Both at the time of filing

Plaintiff's Original Petition and at the time of the filing of this Notice of Removal, Defendant

RaceTrac was, is, and continuously has been a corporation organized and existing under the laws



DEFENDANT'S NOTICE OF REMOVAL- Page 1
     Case 4:21-cv-00577-P Document 1 Filed 04/21/21                  Page 2 of 4 PageID 2



of the State of Georgia and having its principal place of business in the State of Georgia. Thus,

Defendant is a corporate citizen of the state of Georgia. There is, therefore, complete diversity of

citizenship between the parties.

                                                 III.

       The amount in controversy in this matter, exclusive of interest and costs, exceeds the sum

or value of $75,000, as evidenced by the allegation on page I of Plaintiffs Original Petition,

where Plaintiff expressly alleges that "the monetary relief sought is more than $250,000 but not

more than $1 ,000,000.00."

       In addition, Plaintiff alleges on page 4 of her Petition that "Plaintiff be awarded a final

judgment against Defendant for the following:

       a.      All reasonable and necessary past medical expenses;

       b.     A sum for future medical expenses and treatment;

       c.     Monetary damages for page physical pain and suffering and mental anguish in an
              amount to be established at trial;

       d.     Monetary damages for future physical pain and suffering and mental anguish;

       e.     Past and future physical impairment as determined by a jury;

       f.     Past and future disfigurement; [and court costs and pre-judgment interest, etc.]"


       Defendant submits, therefore, that it is apparent on the face of Plaintiff's Original Petition

that the amount in controversy exceeds the sum or value of the jurisdictional threshold of

$75,000.




DEFENDANT'S NOTICE OF REMOVAL- Page 2
     Case 4:21-cv-00577-P Document 1 Filed 04/21/21                 Page 3 of 4 PageID 3



                                                 IV.

       This Court has jurisdiction and this action is properly removable based upon diversity of

citizenship under 28 U.S.C. §1332, et seq. Pursuant to 28 U.S.C. § 1664, RaceTrac has removed

this action to this Court within the time specified by law.

                                                 V.

       Pursuant to Local Rule 81.1, attached hereto are ( 1) an index of all attached documents,

(2) a certified copy of the Docket Sheet in the State Court action, and (3) all pleadings (excluding

discovery material) filed in the State Court action. Cause No. 048-324213-21. in the 48th District

Court of Tarrant County, Texas.

                                     PRAYER FOR RELIEF

       Wherefore, premises considered, RaceTrac Petroleum, Inc. prays that the action now

pending in the 48th Judicial District Court of Tarrant County, Texas be removed to this, the

United States District Court for the Northern District of Texas, F01i Worth Division.

                                                  Respectfully submitted,




                                                  BY:
                                                          Michael A. Hummert
                                                          Lead Attorney
                                                          State Bar No. 10272000
                                                          Ignacio Barbero
                                                          State Bar No. 00796162
                                                          EKVALL & BYRNE, LLP
                                                          4450 Sigma Road, Suite 100
                                                          Dallas, Texas 75244
                                                          TELEPHONE (972) 239-0839
                                                          FACSIMILE (972) 960-9517
                                                          mhummert@ekvallbyrne.com
                                                          ibarbero@ekvallbyrne.com

                                                          ATTORNEYS FOR DEFENDANT
                                                          RACETRAC PETROLEUM. INC.


DEFENDANT'S NOTICE OF REMOVAL- Page 3
     Case 4:21-cv-00577-P Document 1 Filed 04/21/21                  Page 4 of 4 PageID 4




                                 CERTIFICATE OF SERVICE

        On April ').. t ,   2021, I electronically submitted the foregoing document with the clerk
of court of the U.S. District Court, Northern District of Texas, using the electronic case files
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).




                                                      MICHAEL A. HUMMERT




DEFENDANT'S NOTICE OF REMOVAL- Page 4
